Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF REPORT (DATE OF EARLIEST EVENT REPORTED): November 30, 2007 Commission file number 1-8572 TRIBUNE COMPANY (Exact name of registrant as specified in its charter) Delaware 36-1880355 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 435 North Michigan Avenue Chicago, Illinois (Zip code) (Address of principal executive offices) Registrants telephone number, including area code: (312) 222-9100 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the obligation of the registrant under any of the following provisions: ¨ Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a -12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d -2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e -4(c)) ITEM 8.01. OTHER EVENTS. On November 30, 2007, Tribune Company (Tribune) issued a press release announcing that the Federal Communications Commission had approved the transfer of its broadcasting licenses and the extension of its cross-ownership waivers in markets where the company owns both a television station and a newspaper. Tribune's going-private transaction is expected to close by year end following satisfaction of the remaining closing conditions, including the receipt of a solvency opinion and completion of the committed financing. A copy of the press release is attached as Exhibit 99.1 and incorporated herein by reference. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. (d) Exhibit No. Description 99.1 Press Release of Tribune Company, dated November 30, 2007 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: November 30, 2007 TRIBUNE COMPANY By: /s/ CRANE H. KENNEY Name: Crane H. Kenney Title: Senior Vice President, General Counsel and Secretary 3 EXHIBIT INDEX Exhibit No. Description 99.1 Press Release of Tribune Company, dated November 30, 2007
